                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


GALLIANO MARINE SERVICE, LLC                                                       CIVIL ACTION

VERSUS                                                                             NO. 17-9868

KEVIN SCHUMACHER and                                                               SECTION: M (4)
MATTHEW MCDOWELL



                                        ORDER & REASONS

        Before the Court is a motion for review1 of the United States Magistrate Judge’s Order

regarding a motion for leave to amend complaint2 filed by plaintiff Galliano Marine Service,

LLC (“Galliano Marine”), to which defendant Matthew McDowell (“McDowell”) responds in

opposition.3 The Court, having considered the United States Magistrate Judge’s Order, the

parties’ memoranda, the history of the case, and the applicable law, hereby AFFIRMS the United

States Magistrate Judge’s Order.

        Galliano Marine seeks review of the United States Magistrate Judge’s denial of its

motion for leave to amend the complaint to remove references to overpayments McDowell

allegedly facilitated to other Galliano Marine employees, in addition to Kevin Schumacher

(“Schumacher”), in return for kickbacks.4 Galliano Marine argues that it did not intend to assert

such claims against McDowell in this litigation and simply wants to clarify the record.5

        The United States Magistrate Judge found that good cause does not exist for the

amendment dismissing such claims without prejudice because Galliano Marine, in its original

complaint, referenced McDowell-facilitated payments to “other employees” fourteen (14) times

and refers to the “overpayment scheme” in the singular as one scheme involving other employees


        1
            R. Doc. 138.
        2
            R. Doc. 133.
          3
            R. Doc. 142. Defendant Kevin Schumacher settled with Galliano Marine and has been dismissed from
the case. See R. Doc. 27.
          4
            R. Doc. 138.
          5
            R. Doc. 138-1 at 2.
in addition to Schumacher.6 The United States Magistrate Judge also found that Galliano Marine

intended to make claims against McDowell related to “other employees” because it is in the

process of preparing an audit regarding such claims.7

       Magistrate judges are empowered to “hear and determine” certain non-dispositive pretrial

motions, including a motion for leave to amend the complaint. 28 U.S.C. § 636(b)(1)(A); see

also PYCA Indus., Inc. v. Harrison Co. Waste Water Mgmt. Dist., 81 F.3d 1412, 1421 n.11 (5th

Cir. 1996). If a party is dissatisfied with a magistrate judge's ruling, it may appeal to the district

court. Fed. R. Civ. P. 72(a). When a timely objection is raised, the district court will “modify or

set aside any part of the order that is clearly erroneous or is contrary to law.” Id.; see also 28

U.S.C. § 636(b)(1)(A). The court reviews the magistrate judge’s “factual findings under a

clearly erroneous standard, while legal conclusions are reviewed de novo.” Moore v. Ford

Motor Co., 755 F.3d 802, 806 (5th Cir. 2014) (internal citation omitted). A factual “finding is

‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has been committed.”

United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

       Courts are to “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

15(a). However, leave to amend is not automatic. Halbert v. City of Sherman, 33 F.3d 526, 529

(5th Cir. 1994). Courts consider multiple factors, including “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [and]

futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962). Galliano Marine’s motion

to amend was untimely, coming months after the deadline for amendments (January 18, 2018)

established in the Court’s scheduling order. To determine if good cause exists as to untimely


       6
           R. Doc. 133 at 5.
       7
           Id.
                                                  2
motions to amend pleadings, a court considers: (1) the explanation for the failure to timely move

for leave to amend; (2) the importance of the amendment; (3) the potential prejudice in allowing

the amendment; and (4) the availability of a continuance to cure such prejudice. S&W Enters. v.

Southtrust Bank of Ala., 315 F.3d 533, 536 (5th Cir. 2003).

        The United States Magistrate Judge correctly found that there was no good cause to allow

Galliano Marine’s proposed amendment to remove references to “other employees.”                         The

repeated references to “other employees” in the complaint and the unfinished audit clearly

demonstrate that Galliano Marine asserted such claims against McDowell in this litigation.

Further, permitting Galliano Marine to dismiss those claims without prejudice would prejudice

McDowell by leaving the door open to the possibility that Galliano Marine would assert such

claims against McDowell in future litigation. Justice and fairness require that Galliano Marine

pursue such claims in this litigation if it intends to pursue them at all. On the other hand, if

Galliano Marine does not seek to pursue claims against McDowell related to the alleged

overpayment of “other employees,” it can file a motion to dismiss those claims with prejudice.8

In short, at this stage of the case, amendment of the complaint is not the appropriate means to

accomplish the end Galliano Marine seeks; dismissal is. Therefore, the United States Magistrate

Judge’s order denying Galliano Marine’s motion for leave to amend the complaint is neither

clearly erroneous nor contrary to law and, consequently, is AFFIRMED.


        New Orleans, Louisiana, this 8th day of January, 2019.


                                                          ________________________________
                                                          BARRY W. ASHE
                                                          UNITED STATES DISTRICT JUDGE




        8
          In his opposition memorandum, McDowell indicated that he likely would not oppose such a motion. See
R. Doc. 142 at 9-12.
                                                     3
